Citation Nr: 1141064	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  08-00 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for disability of the left knee.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for disability of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to December 1986, and from November 1987 to November 1992.

In May 2001, the Board of Veterans' Appeals (Board) denied service connection for left and right knee disabilities.  The Veteran did not appeal.  As a result, that decision became final.  See 38 U.S.C.A. §§ 7252, 7266; 38 C.F.R. § 20.1100.

The present matter comes to the Board on appeal from a January 2007 decision of a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the previously denied claims.  In November 2010, the RO reopened the claims and denied them on the merits.

Although the RO has found that new and material evidence has been received to reopen the Veteran's claims, the Board is required to consider that question independently.  See 38 U.S.C.A. § 7104(b); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Consequently, the issues on appeal have been characterized as set forth above, on the title page.

During a hearing held at the RO in April 2009, the Veteran suggested that he may have submitted previously unavailable service treatment records to the RO in support of his claims to reopen.  However, it is clear from the May 2001 Board decision that all of the relevant service treatment records were then in evidence.  The provisions of 38 C.F.R. § 3.156(c) are not for application.

The Board's present decision is limited to the matter of whether new and material evidence has been received to reopen the Veteran's claims.  For the reasons set forth below, the underlying matter of the Veteran's entitlement to service connection for left and right knee disabilities is being REMANDED to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  By a decision entered in May 2001, the Board denied service connection for left and right knee disabilities on grounds that there was no competent evidence of a current disability of either knee; the Veteran did not appeal.

2.  Evidence received since the time of the Board's May 2001 decision includes medical evidence of current disabilities of the knees, variously diagnosed as bilateral chronic patellar tendinosis/tendinitis and/or bilateral patellofemoral syndrome.  The evidence also includes statements from the Veteran to effect that he has suffered from knee symptoms ever since service, and a report from a private medical practice suggesting that the Veteran's current difficulties can be attributed to his period(s) of active military duty.


CONCLUSIONS OF LAW
 
1.  The Board's May 2001 decision, denying service connection for left and right knee disabilities, is final.  See 38 U.S.C.A. §§ 7252, 7266; 38 C.F.R. § 20.1100.

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for disability of the left knee.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  New and material evidence has been received to reopen the Veteran's claim for service connection for disability of the right knee.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

As noted above, the Veteran's claims for service connection for left and right knee disabilities have been the subject of an adverse prior final decision.  As a result, those claims may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); Barnett, 83 F.3d at 1383.

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the present case, the evidence received since the time of the last final disallowance includes medical evidence of current disabilities of the knees, variously diagnosed as bilateral chronic patellar tendinosis/tendinitis and/or bilateral patellofemoral syndrome.  The evidence also includes statements from the Veteran to effect that he has suffered from knee symptoms ever since service, and a notation on a May 2007 report from a private medical practice, Internal Medicine Associates, suggesting that the Veteran's current difficulties can be attributed to his period(s) of active military duty.  This evidence was not before the Board when the Veteran's claims were denied in May 2001, relates to unestablished facts necessary to substantiate the claims (i.e., that he has current disabilities of the knees, and that they may be related to service) and, presuming its credibility for new and material evidence purposes, raises a reasonable possibility of substantiating the claims.  It is therefore new and material.  The claims for service connection for left and right knee disabilities are reopened.

In view of the Board's present action, there is no need to engage in any analysis with respect to whether the requirements of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)), have been satisfied with respect to the question of reopening.  See, e.g., Kent v. Nicholson, 20 Vet. App. 1 (2006).  That matter is moot.


ORDER

The Veteran's claims for service connection for left and right knee disabilities are reopened; to this limited extent, the appeal is granted.


REMAND

Among other things, the VCAA requires VA to notify a claimant of the information and evidence necessary to substantiate a claim.  38 C.F.R. § 3.159(b) (2011).  Here, although the Veteran was furnished notice of the information and evidence necessary to substantiate his claims to reopen, he has not been provided such notice as it pertains to his underlying claims for service connection (which, in view of the Board's order, are now for consideration).  This needs to be corrected.

Under the VCAA, VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim(s), to include relevant records from Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2011).  In addition, VA is required to provide a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).

In the present case, the evidence of record reflects that the Veteran has been seen for knee problems by two private primary care physicians, Drs. Cassoff and Fuchs, who on various occasions referred the Veteran out for orthopedic consultation.  The evidence also reflects that the Veteran was seen by another private physician, Dr. Kubik, in September 2011, and that additional X-rays of the knees were then obtained.

Presently, the claims file does not contain any records of treatment from Drs. Cassoff or Fuchs.  In addition, although the claims file contains March and June 2009 records of treatment from Dr. Kubik, it does not contain any such records from September 2011 or otherwise.  Accordingly, and because VA has not solicited releases from the Veteran since learning of the records' existence, further development is necessary.  See 38 C.F.R. § 3.159(e)(2) (2011) (if VA becomes aware of the existence of relevant records before deciding a claim, VA will notify the claimant of the records and request that the claimant provide a release for the records).

In June 2010, the RO asked that the Veteran be examined for purposes of obtaining an opinion as to the likelihood that the current disabilities of the Veteran's knees could be attributed to service.  However, no examination was conducted.  Moreover, although an opinion as to etiology was obtained, the opinion was limited to a finding that the Veteran's current bilateral knee disabilities were not associated with or secondary to his treatment in service.  It is not entirely clear whether the reviewing medical professional (a nurse practitioner) considered the broader, and more pertinent, question of whether the Veteran's current disabilities had their onset in, or were otherwise attributable to, his period(s) of active military duty.  Moreover, a June 2007 MRI noted congenital unfused apophysis of the antecubital tubercle on the right and probably unfused apophysis at the inferior pole of the patella and at the anterior tibial tubercle.  Accordingly, and because the only apparently favorable opinion of record (the notation in the May 2007 report from Internal Medicine Associates) is not supported by rationale, additional development is required.  

Records of the Veteran's VA treatment were last obtained on July 5, 2007.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time-to include records of a reported VA orthopedic visit on September 25, 2007-in order to ensure that his claims are adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

In July and September 2011, after the appeal was certified to the Board, the Veteran's representative submitted additional evidence to the Board, without a waiver of initial RO review.  See 38 C.F.R. § 20.1304(c) (2011).  The RO/AMC will have an opportunity to review that evidence on remand.

For the reasons stated, this case is REMANDED for the following actions:

1. Send a VCAA notice letter to the Veteran and his representative relative to the matter of his entitlement to service connection for left and right knee disabilities.

2.  Ask the Veteran to provide medical record release forms for records pertaining to any relevant treatment he has received from Drs. Cassoff and Fuchs, and for any relevant treatment he has received from Dr. Kubik (other than in March and June 2009).  Also ask the Veteran to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issues on appeal.  If he provides the necessary release(s), the identified relevant records should be requested.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3.  Obtain copies of records pertaining to any relevant treatment the Veteran has received through the VA Medical Center in Pittsburgh, Pennsylvania, to include at the VA Outpatient Clinic in Aliquippa, Pennsylvania, since July 5, 2007.  The evidence obtained, if any, should be associated with the claims file.

4.  After all of the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for an examination of his knees.  The examiner should review the claims file.  Any evaluations, studies, and/or tests deemed necessary should be conducted.  

After reviewing the claims file and examining the Veteran, and the examiner should offer an opinion, with respect to each knee, as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran has a current disability of the knee that had its onset in, or can otherwise be attributed to, his period(s) of service.  If the examiner determines that the Veteran's current left and/or right knee disability is due to the unfused apophysis in the knees, then the examiner should indicate whether the unfused apophysis in the left and right knees undebatably existed prior to service.  If so, the examiner should indicate whether the disorders in either or both knees permanently worsened during service and if so, whether the worsening was undebatably due to the natural progression of the disorder.  A complete rationale should be provided.
The medical bases for the conclusions reached should be provided.

5.  After conducting any additional development deemed necessary, the claims should again be reviewed.  If any benefit sought remains denied, furnish a supplemental statement of the case (SSOC) to the Veteran and his representative, and afford them an opportunity to respond.

Thereafter the claims file should be returned to the Board if in order.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


